Citation Nr: 1224973	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  03-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) based on personal assault.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for PTSD.  

The Veteran testified before the undersigned Acting Veterans Law Judge  at a June 2004 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims files.  

This matter was remanded by the Board in January 2006 and November 2010.  

The Board notes that the Veteran initially submitted a claim seeking service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  As is discussed in more detail below, the medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders, including major depressive disorder.  The Board has recharacterized the Veteran's psychiatric claim accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


REMAND

Unfortunately, this matter will again be remanded for additional development.  

The Veteran contends that he has PTSD as the result of in-service personal assaults by his commanding officer while serving aboard the U.S.S. Independence.  A statement from a fellow service member, who has confirmed service aboard the U.S.S. Independence at the same time as the Veteran, serves as credible corroborating evidence that the alleged attack took place.  The Board notes that for the purposes of this remand the Veteran's corroborated report of experiencing a physical assault in service is found to be credible and the stressor is conceded.  See 38 C.F.R. § 3.304(f)(5) (2011).  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2011).  

Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  However, where a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2011).  For claims for service connection for PTSD involving an in-service personal assault, after-the-fact medical evidence may fulfill the requirement for credible supporting evidence that the claimed in-service stressor occurred.  See Patton v. West, 12 Vet. App. 272, 280 (1999).

In the November 2010 Board remand, a VA psychiatric examination was ordered to determine whether the Veteran suffers from a psychiatric disability, including PTSD, which is related to service.  The remand directives indicated that the examiner was to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD (in accordance with DSM-IV criteria) related to a confirmed event in service.  The examiner also was to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder other than PTSD related to his military service.  

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the AMC did not substantially comply with the November 2010 remand directives.  Specifically, the Board finds that a December 2010 VA PTSD examination, March 2012 Disability Benefits Questionnaire (DBQ) initial PTSD examination, and accompanying April 2012 addendum, are not adequate for purposes of this appeal.  The December 2010 examiner diagnosed the Veteran with probable major depressive disorder and noted in an April 2012 that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner failed to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder is related to his military service.  

The Board finds that an attempt must be made to determine whether or not any acquired psychiatric disability was incurred in or aggravated by service.  In this regard, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, on remand, the Veteran should again be scheduled for a VA medical examination specifically for the purpose of determining the etiology of any current or recent psychiatric disorder, to include PTSD and major depressive disorder.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

2.  The Veteran should be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of all current or recent acquired psychiatric disorders.  

The claims file and a copy of this REMAND must be reviewed by the examiner and such a review should be indicated in the examination report or in an addendum to that report.  All indicated studies and tests, to include psychological testing if warranted, are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  All clinical findings should be reported in detail.  

The examiner should identify all objective indications of psychiatric disability.  The examination and the report thereof should be in accordance with the DSM-IV.  

After reviewing the claims files, the examiner should provide answers to the following:

a.  Does the Veteran currently have, or has he had during the pendency of this claim (since May 2002) a diagnosis of PTSD under the diagnostic criteria of DSM-IV?  If so, is such PTSD due to the claimed in-service stressor of personal assault?  The examiner should note that for the purposes of examination, the Veteran's corroborated report of experiencing personal assaults in service is found to be credible and the stressor has been conceded.  If PTSD is not diagnosed, the examiner should explain which the Veteran does not meet the criteria for this diagnosis.  

b.  With respect to any additional acquired psychiatric disorder other than PTSD diagnosed during the pendency of this claim (since May 2002), to include major depressive disorder, is it at least as likely as not (50 percent probability or more) that such disorder is etiologically related to the Veteran's active duty service.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims files.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

4.  To help avoid future remand, the VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim of service connection, in light of all pertinent evidence and legal authority.  In adjudicating the claim, all applicable theories of entitlement to service connection should be considered as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


